Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 08/17/2021, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.







II. CLAIM REJECTIONS - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention



1.	Claims 1-3, 6-8, and 10-11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ningrat et al. US 20150378497. 

Consider claim 1.Ningrat discloses a touch sensing device (fig 1 touch screen device  100) comprising: 
a sensing circuit (touch controller fig 1 fig 9) configured to generate a sensing value for each touch cell see fig  2 [0021] data frame of touch signal strength detected at each touch region of the touch screen display; and 
a processor fig 9 processing circuitry or processor 901 configured to, among touch cells, each having a sensing value larger than or equal to a first threshold value see fig 2 fig 3 shows a single touch and multi touch where values a touch cells are assigned a strength value fig 5 [0032], classify touch cells [0031] groove or valley analysis, each having a sensing value difference of at least a second threshold value with adjacent touch cells see fig 6A-6E [0035] data frame is then analyzed in eight different orientations to determine if the particular touch region is a groove, as a valley [0035] a groove may be identified as a touch region having touch strength that is lower than touch strength signal of touch regions on opposites sides of the analyze touch region. i.e. second threshold for the sensing value difference is above 0. and to assign a same group label to touch cells which are not classified as the valley and are adjacent to each other (see fig 7B and 7C the adjacent regions within A B and C have a label of 1 [0047-0048]).

Consider claim 2. Ningrat discloses the touch sensing device of claim 1, wherein the processor classifies touch cells, each having both a sensing value difference of at least the second threshold value with an adjacent touch cell in one side in one direction and a sensing value difference of at least the second threshold value with another adjacent touch cell in another side in the one direction, as the valley see fig 6A-6E [0035] data frame is then analyzed in eight different orientations to determine if the particular touch region is a groove [0035] a groove may be identified as a touch region having touch strength that is lower than touch strength signal of touch regions on opposites sides of the analyze touch region. i.e. second threshold for the sensing value difference is above 0.

Consider claim 3. Ningrat discloses the touch sensing device of claim 1, wherein the processor calculates touch coordinates for touch cells by group having a same group label (see fig 7b and 7c [0015] once groove analysis is done further analysis to determine the XY coordinates of actual touch inputs is implemented [0049] touch input is calculated by centroid algorithm or other commonly used touch coordinate determination algorithm).

Consider claim 6. Ningrat discloses a touch sensing method (fig 1 touch screen device  method claims 14-20)  comprising:
 generating and storing a sensing value for each touch cell see fig  2 [0021] data frame of touch signal strength detected at each touch region of the touch screen display;
 assigning group labels to touch cells, each having a sensing value larger than or equal to a first threshold value fig 2 fig 3 shows a single touch and multi touch where values a touch cells are assigned a strength value fig 5 [0032], and classifying touch cells, each having a sensing value difference of at least a second threshold value with adjacent touch cells see fig 6A-6E [0035] data frame is then analyzed in eight different orientations to determine if the particular touch region is a groove, as a valley in a first scan of the touch cells valley fig 7b [0035] a groove may be identified as a touch region having touch strength that is lower than touch strength signal of touch regions on opposites sides of the analyze touch region. i.e. second threshold for the sensing value difference is above 0. and making the group labels of the adjacent ones, among the touch cells to which the group labels are already assigned, to conform to each other in a second scan for touch cells (see fig 7C the adjacent regions within A B and C have a label of 1 [0047-0048] third data frame).

Consider claim 7. Ningrat discloses the touch sensing method of claim 6, wherein a group label for a touch cell being scanned is determined by identifying group labels of touch cells adjacent to the touch cell being scanned see fig 7C the adjacent regions within A B and C have a label of 1 [0047-0048] third data frame  touch regions wherein any two touch regions having a logic 1 are adjacent to each other  are considered to be part of the same touch input).

Consider claim 8. Ningrat discloses the touch sensing method of claim 6, wherein, in a case when group labels of at least two touch cells adjacent to a touch cell being scanned are different, a minimum value among the different group labels is determined as a group label of the touch cell being scanned in a first scan (see Ningrat fig 7b bottom left corner of the 5x7 data frame. Current touch cell (2,7) is assigned 0 which is the smallest number among the adjacent cell (1,7) and three adjacent touch cells in another row (1, 6) (2,6) (3, 6)).

Consider claim 10. Ningrat discloses the touch sensing method of claim 6, wherein a label indicating the valley is assigned to the touch cells classified as the valley in the first scan see Ningrat fig 7b [0035] a groove may be identified as a touch region having touch strength that is lower than touch strength signal of touch regions on opposites sides of the analyze touch region.

Consider claim 11. Ningrat discloses the touch sensing method of claim 6, wherein touch cells, each having a sensing value difference of at least the second threshold value with adjacent touch cells in one of vertical, horizontal, and diagonal directions, are classified as the valley in the first scan see fig 6A-6E [0035] data frame is then analyzed in eight different orientations to determine if the particular touch region is a groove.



CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ningrat et al. US 20150378497 in view of Zaliva US 20130009896.

Consider claim 4. Ningrat discloses the touch sensing device of claim 1, wherein the processor assigns a same group label to touch cells which are not classified as the valley and are adjacent to each other (fig 7B 7C [0047-0048] ) but does not disclose  according to a connected component labeling (CCL) method.
Zaliva however discloses according to a connected component labeling (CCL) method ([0012][0035] fig 20 connected component labeling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the touchscreen device of Ningrat to include connected component labeling (CCL) method, as taught by Zaliva, to enable high performance segmentation [0012]. 


3.	Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over Ningrat et al. US 20150378497 in view of Zaliva US 20130009896 and  Shih et al. US 10649666.

Consider claim 5. Ningrat as modified by Zaliva disclose the touch sensing device of claim 4, wherein the processor assigns a group label to each touch cell and assigns to a current touch cell a group label of a smallest number among group labels previously assigned to one adjacent touch cell in the same row as that of the current touch cell and to three adjacent touch cells in another row (see Ningrat fig 7b bottom left corner of the 5x7 data frame. Current touch cell (2,7) is assigned 0 which is the smallest number among the adjacent cell (1,7) and three adjacent touch cells in another row (1, 6) (2,6) (3, 6)).

Ningrat as modified by Zaliva do not disclose in a raster scan direction.
Shih however discloses in a raster scan direction. (Col. 6 lines 6-16 CCL technique applied to data in raster-scan order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the data processing of Ningrat as modified by Zaliva to include in a raster scan direction, as taught by Shih, to reduce latency for identifying root component of an object Col. 23 lines 16-17.



4.	Claims 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ningrat et al. US 20150378497 in view of Oh et al. US 20130141344

Consider claim 9. Ningrat disclose the touch sensing method of claim 8, wherein the different group labels are stored in an equivalent (EQ) table in the first scan and group labels of adjacent touch cells are made to conform to each other according to the EQ table in the second scan (fig 7A-7C frame data is stored in some type of memory) but Ningrat does not explicitly disclose an EQ table.
Oh however discloses group labels are stored in an equivalent (EQ) table [0038][0063] memory stores labeling data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to touchscreen device touch data processing system of Ningrat to include group labels are stored in an equivalent (EQ) table, as taught by Oh, to reduce memory size [0008] .

Consider claim 12.Ningrat discloses a touch sensing device(fig 1 touch screen device  100)  comprising: 
a sensing circuit (touch controller fig 1 fig 9) configured to supply a driving signal to a panel and generate sensing values of touch cells arranged on the panel according to a response signal corresponding to the driving signal see [0017] capacitive touch sensors fig  2 [0021] data frame of touch signal strength detected at each touch region of the touch screen display;
 a memory [0051] fig 9 905 configured to store the sensing values corresponding to respective touch cells fig 7a-c data frames are stored in some type of memory; and 
a processor fig 9 processing circuitry or processor 901  configured to assign group labels to touch cells, each having a sensing value larger than or equal to a first threshold value fig 2 fig 3 shows a single touch and multi touch where values a touch cells are assigned a strength value fig 5 [0032] fig 7a, to assign a label indicating a valley to touch cells, each having a sensing value difference of at least a second threshold value with adjacent touch cells in a first scan for touch cells see fig 6A-6E [0035] data frame is then analyzed in eight different orientations to determine if the particular touch region is a groove, fig 7b [0035] a groove may be identified as a touch region having touch strength that is lower than touch strength signal of touch regions on opposites sides of the analyze touch region. i.e. second threshold for the sensing value difference is above 0, and to make the group labels of the adjacent ones, among the touch cells to which the group labels are already assigned, to conform to each other in a second scan for touch cells (see fig 7C the adjacent regions within A B and C have a label of 1 [0047-0048] third data frame).

Ningrat does not explicitly disclose to supply a driving signal to a panel and to store the and labels corresponding to respective touch cells .
Oh however discloses to supply a driving signal to a panel [0037] timing controller supplies drive signal to the scan lines Tx of the touch sensor and to store the labels corresponding to respective touch cells [0038] memory for storing labeled data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to touchscreen device touch data processing system of Ningrat to include to supply a driving signal to a panel and to store the and labels corresponding to respective touch cells, as taught by Oh, to reduce memory size [0008] .

Consider claim 13. Ningrat as modified by Oh disclose the touch sensing device of claim 12, wherein a label corresponding to each touch cell is initialized to have a specific value, and subsequently, replaced with one of the group labels or replaced with the label indicating the valley in the first scan (Ningrat fig 7b values that are below the first threshold are assigned 0 and values above are assigned a value of 1. And values determined to be valleys are assigned 0)

Consider claim 14. Ningrat as modified by Oh disclose the touch sensing device of claim 12, wherein the processor calculates at least one touch coordinate for each of touch cells having a same group label (Ningrat see fig 7b and 7c [0015] once groove analysis is done further analysis to determine the XY coordinates of actual touch inputs is implemented [0049] touch input is calculated by centroid algorithm or other commonly used touch coordinate determination algorithm).


5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ningrat et al. US 20150378497 in view of Oh et al. US 20130141344 and further in view of Shin et al. US 20130057507.

Consider claim 15. Consider claim 14. Ningrat as modified by Oh disclose the touch sensing device of claim 12, but does not disclose further comprising a communication circuit configured to transmit data to an external device, wherein the processor transmits some of the at least one touch coordinate to the external device through the communication circuit.
Shin however discloses a communication circuit configured to transmit data to an external device, wherein the processor transmits some of the at least one touch coordinate to the external device through the communication circuit ([105] [0139] fig 35 s44b touch controller reads out touch coordinate data and transmits it to an external host system ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the touchscreen device of Ningrat as modified by Oh to include a communication circuit configured to transmit data to an external device, wherein the processor transmits some of the at least one touch coordinate to the external device through the communication circuit, as taught by Shin, to control an external device using touch inputs.


III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka US 20140225863 discloses a touch sensing device in which touch coordinates are transmitted to a receiving unit and then to a host processing unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 07/21/2022Primary Examiner, Art Unit 2692